292 S.W.3d 610 (2009)
Jerald LINDSEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92696.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
Lisa M. Stroup, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.


*611 ORDER

PER CURIAM.
Jerald Lindsey appeals the judgment dismissing his Rule 24.035 motion for post-conviction relief pursuant to the escape rule. We find that the motion court did not err in dismissing Lindsey's motion for post-conviction relief.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).